In an action, inter alia, for a permanent injunction enforcing the terms of a restrictive covenant in an employment contract, the defendants appeal from an order of the Supreme Court, Suffolk County (McCarthy, J.), dated April 16, 1985, which granted the plaintiff’s motion to preliminarily enjoin the defendant William Webb, pending the trial of the action, from continuing in the employ of the defendant component Panelling Manufacturing, Inc., and from engaging in the business of the manufacture and sale of exterior wall panels as a principal, agent or employee of the corporate defendant for a period of two years, commencing January 10, 1985, in the Counties of Suffolk, Nassau, and Westchester and the five counties comprising the City of New York.
Order affirmed, with costs.
A review of the record indicates that the movant has sufficiently proved (1) likelihood of ultimate success on the merits, (2) irreparable injury absent the granting of the injunction, and (3) a balancing of the equities in its favor (see, CPLR 6301; Giffords Oil Co. v Wild, 106 AD2d 610, 610-612; see, Albini v Solork Assoc., 37 AD2d 835). Therefore, the trial court did not abuse its discretion in granting the application for the preliminary injunction (see, Town of Pound Ridge v Introne, 81 AD2d 885, 886). Mollen, P. J., Lazer, Kunzeman and Kooper, JJ., concur.